PER CURIAM.
Substantial competent evidence supports the trial court’s custody order. On the cross-appeal, we find the trial court acted within its discretion in denying attorney’s fees and in awarding visitation rights to the grandparents. The grandparents were the legal custodians of the child under a previous order of the Court, and this modification proceeding was initiated by the child’s father. Sections 61.16, 61.13(2)(b), Florida Statutes (1979). Contrast Shuler v. Shuler, 371 So.2d 588 (Fla. 1st DCA 1979).
The motion to quash the appeal is DENIED but the order appealed is affirmed.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.